 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndian Head Lubricants, Inc. and Henry Williams.Cases 39-CA-186 and 39-RC-18April 8, 1982DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May, 26, 1981, Administrative Law JudgeTheodor P. von Brand issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, the GeneralCounsel filed cross-exceptions and a supportingbrief, and Respondent filed an answer to the Gen-eral Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.1. We agree with the Administrative Law Judgethat Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act. Because the Administrative LawJudge inadvertently omitted a recitation of the un-disputed jurisdictional facts on which that findingis based, we shall set them forth. Respondent is en-gaged in the wholesaling and distribution of oils,lubricants, and related products. During the calen-dar year ending December 31, 1979, in the courseand conduct of its business operations, Respondentreceived at its North Branford, Connecticut, facili-ty products, goods, and materials valued in excessof $50,000 directly from points outside the State ofConnecticut.2. We also agree with the Administrative LawJudge that Respondent laid off employee HenryWilliams because of his known union activities, inviolation of Section 8(a)(3) and (1) of the Act. Ac-cording to the summary of business activity submit-ted by Respondent, its sales fell off substantially inDecember 1979. From that point, sales remainedrelatively stable through March 1980, when Re-spondent laid off Williams, until business picked upin June 1980. Between December and March, Re-'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Producrtinc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.261 NLRB No. 3spondent did not lay off any employees in responseto the business slowdown. In late February, Re-spondent offered Williams $600 and a job for life inreturn for his vote against the Union in the March5 election. Williams refused the bribe, but Re-spondent succeeded in defeating the Union by brib-ing employee Cary Darden III with a $2 raise and$1,500 in cash. Respondent's president and owner,Frank Zemina, informed Williams that he wasbeing let go because "things are slowing up aroundhere." Williams asked Zemina whether he wouldbe called back "if it looked like work was going tobe picking up." Zemina answered that this was"doubtful." Viewed in isolation, the business slow-down might have justified a layoff. This entirechain of events, however, undermines the persua-siveness of Respondent's contention that the layoffwas its response to the December 1979 slowdown.In addition, Zemina's statement, the most reason-able construction of which is that it was doubtfulhe would recall Williams even if business pickedup, further undermines the asserted correlation be-tween the slowdown and the layoff.2In short, weagree with the Administrative Law Judge in con-cluding that Respondent laid off Williams becauseof his union activities, in violation of Section8(a)(3) of the Act.33. We agree with the Administrative Law Judgethat it would not serve the policies of the Act toprovide a remedy for Respondent's refusal to rein-state Cary Darden III. Darden conspired with Re-spondent to subvert the Board's processes by offer-ing to vote against the Union in the Board-con-ducted representation election and solicited and re-ceived a $1,500 bribe for doing so. By such con-duct, Darden made it inappropriate for the Boardto order him restored to Respondent's employwhere he may be used again as Respondent's agentfor unlawful purposes. Neither is an award of back-pay appropriate in these circumstances. Darden'sflagrant and malicious subversions of the Act's pur-l In fact, when its sales volume recovered Respondent failed to recallWilliams. While Respondent argues that it was able to perform all thenecessary work in its warehouse, where Williams had been employed,with one remaining employee, that contention is belied by the fact that itcreated a new position, warehouse manager, and that thereafter the ware-house was manned by two employees, the same number as before Wil-liams' layoff. To this limited extent we disagree with the AdministrativeLaw Judge's unwillingness to draw any inferences from Respondent'shiring of the warehouse manager.' Member Jenkins considers to be correct the Administrative LawJudge's statement that Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980), provides a "rule for determining causality in so-called dual motive cases when the record indicates that both legitimatebusiness reasons and the desire to retaliate for protected activities mayhave motivated the actions charged unlawful." But the AdministrativeLaw Judge found the asserted lawful reasons for the discharge to be "notconvincing." Thus, only one genuine reason for the discharge existed, theunlawful one. Member Jenkins considers reliance on Wright Line in suchsituations to be erroneous and misleading.12 INDIAN HEAD LUBRICANTSposes and processes bars him from participating inthese processes to obtain a remedy for himself formisconduct which was an integral part of his andRespondent's subversion of the Act.4. The conduct of Darden and Respondentcannot be divorced from its obvious impact on theelection. Darden accepted a bribe and sold his voteto Respondent. After the election, he confirmed toRespondent that he had voted against the Union.Thus, Respondent "bought" the election by meansof a conspiracy that subverted the Board's process-es and deptived the employees casting honest bal-lots of the opportunity to have their majority voteregistered. This evidence, however, was not beforethe Regional Director when he certified the resultsof the election, and because the evidence was un-available, it was not possible for the Union to filean objection to this conduct which affected the re-sults of the election. In the extraordinary circum-stances presented here, we hereby exercise our dis-cretion to reopen Case 39-RC-18 in order to con-sider this newly discovered evidence. See Magne-sium Casting Company v. N.L.R.B., 401 U.S. 137,139-140 (1971). Having considered it, we herebydirect the Regional Director for Region 1 to setthe election aside and to conduct a second electionin the appropriate unit.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Indian HeadLubricants, Inc., North Branford, Connecticut, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder. 4[Direction of Second Election and Excelsior foot-note omitted from publication.]' Interest on any backpay shall be as prescribed in Florida Steel Corpo-ration, 231 NLRB 651 (1977). Member Jenkins would award interest onthe backpay due in accordance with his dissent in Olympic Medical Corpo-ration, 250 NLRB 146 (1980).DECISIONPRELIMINARY STATEMENTTHEODOR P. VON BRAND, Administrative Law Judge:Henry Williams a former employee of RespondentIndian Head Lubricants, Inc. (herein called IndianHead), who was laid off on or about March 21, 1980, ini-tiated this proceeding with a charge of unfair labor prac-tices dated April 1, 1980. The National Labor RelationsBoard subsequently filed a complaint dated May 20,1980. An amended charge dated September 30, 1980, wasfollowed by the amended complaint which issued on Oc-tober 8, 1980.The amended complaint alleges essentially that Re-spondent violated Section 8(aXI) of the National LaborRelations Act, as amended (herein called the Act), by ac-tivities such as the following: interrogating employees re-garding their union sympathies, threatening employeeswith loss of benefits and other unspecified reprisals todiscourage employees from selecting the Union as theirbargaining representative, threatening employees withplant closure if the employees selected the Union, threat-ening to sell Respondent's business in order to discour-age employees from selecting the Union offering employ-ees financial benefits if they rejected the Union as theircollective-bargaining representative, threatening employ-ees with more onerous working conditions if they select-ed the Union, creating the impression that employeeswere under surveillance for union activities, threateningemployees with termination because of union sympathies,and threatening employees with discharge if they select-ed the Union.The amended complaint also alleges in substance thatRespondent violated Section 8(aX3) and (1) of the Actby discriminating with respect to the hire, tenure, orconditions of employment thus discouraging membershipin a labor organization. The following acts are specifical-ly alleged as violating Section 8(aX3) and (1): institutinga new disciplinary program while the union campaignwas pending, withdrawing certain coffee privileges, insti-tuting the use of a timeclock, discharging Henry Wil-liams on or about March 21, 1980, providing employeeswith financial benefits, and refusing, to reinstate CaryDarden III on or about late August or early September1980.Respondent generally denied the substantive allega-tions of the amended complaint. In addition, Respondentasserted the following affirmative defenses: First, theCharging Party, Henry Williams, was laid off due to lackof work; second, the allegations of the amended com-plaint are irrelevant to the charge filed by Henry Wil-liams; third, the allegations of the amended charge andthe related allegations of the amended complaint are un-timely; and fourth, the issue of a wholly new complaintunder the guise of the amended complaint is a subterfugedenying Respondent due process.FINDINGS OF FACTA. Identity of Respondent and the UnionIndian Head Lubricants, Inc., is a Connecticut corpo-ration with an office and place of business in NorthBranford, Connecticut, engaged in the wholesale and dis-tribution of oils, lubricants, and related products.Indian Head is now and at all times material herein hasbeen engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.B. Respondent's PersonnelRespondent employed approximately 20 employees inthe relevant period. Six were employed in the warehouse13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand in the capacity of drivers. The balance of the em-ployees worked in the office and on the sales force.Frank Zemina, president and treasurer of the Corpora-tion, who owns all of its stock, is the chief operating offi-cer.Ottie Zemina, wife of Frank Zemina, is secretary andthe only other officer of the Corporation. As of March1980, Mrs. Zemina was not on the payroll. Nevertheless,Mrs. Zemina in that month came to the office 20 hours aweek. Although most of her work was confined to thefront office, she knew most of the people on IndianHead's payroll.Paul Zemina, the son of Frank and Ottie Zemina, isemployed as an inside salesman at Indian Head.John Calcagni, Respondent's personnel manager, is asupervisor within the meaning of the Act.Connie Godshall is an accountant who worked asIndian Head's bookkeeper in the relevant time period.She is congnizant of Respondent's financial informationand thus has access to confidential information.Eugene Serafin worked in Indian Head's warehouse inthe relevant period. He had no authority to hire or firebut supervised the work of the other employees in thewarehouse. For example, truckdrivers, such as RichardWhittaker, reported to him and he was the immediate su-pervisor of warehousemen, such as Henry Williams. Ser-afin, if there were no work, would tell employees such asBlakeslee to go home early. Serafin sometimes assigneddeliveries to drivers and gave them orders to load thetrucks. Robert Blakeslee, a truckdriver, if he had troubleon the road, reported to Serafin. If the men were notbusy, Frank Zemina, Indian Head's chief operating offi-cer, would tell Serafin to find something for them to do.Serafin responsibly directed the work of Respondent'swarehousemen and drivers within the meaning of Sec-tion 2(11) of the Act.Henry Williams, the Charging Party, is a former em-ployee of Indian Head. He was hired by Respondent'sowner and chief operating officer Frank Zemina onAugust 15, 1979. His duties included loading and unload-ing trucks and waiting on walk-in customers. Williamsalso substituted for regular drivers when necessary. Hisjob classification was that of assistant warehouse foremanand truckdriver. Williams was laid off on or aboutMarch 21, 1980, after the bargaining election of March 5.Richard Whittaker, who is currently unemployed, wasemployed as a truckdriver by Indian Head in the periodDecember 1975 to July 1980.Robert Blakeslee has been employed as a truckdriverby Respondent since 1978.Cary Darden III is currently unemployed. Formerly,he worked as a truckdriver for Indian Head where hewas hired in September 1979. Darden was injured on thejob on March 12, 1980, and since that time has not re-turned to work.C. Chronology of the Attempt To Unionize IndianHeadHenry Williams, Richard Whittaker, and Robert Bla-keslee in late October or early November 1979 discussedthe selection of a union as a bargaining representative. Inlate January 1980, Williams, Whittaker, and Blakesleewent to the union hall, signed authorization cards, paidthe $25 initiation fee and joined the Union.On January 28, 1980, the Union filed a petition withthe Board to represent certain of Respondent's employ-ees. On February 6, 1980, a notice of representationhearing issued in Case 39-RC-18 which was served onthe Respondent and the Union. The proposed bargainingunit was the following:All full-time drivers and regular part-time truck-drivers and warehouse employees employed by Re-spondent at its North Branford, Connecticut, loca-tion but excluding office clericals, salesmen, profes-sional employees, guards, and supervisors as definedin the Act.On Friday 13, 1980, the Union and Respondent execut-ed a Stipulation for Certification Upon Consent Electionin Case 39-RC-18. On the same date the Union and Re-spondent stipulated that six employees were the only in-dividuals eligible to vote in this election. The stipulatedemployees were the following:Eugene SerafinRichard WhittakerRobert BlakesleeCary Darden IIIHenry WilliamsLouis ConforteThe representation election was held at 8:30 a.m. onMarch 5, 1980, at Indian Head's premises. Six votes werecast-three for the Union and three against. The Boardaccordingly certified the results of the election as show-ing that a majority of the valid ballots had not been castfor any labor organization appearing on the ballot andthat no such organization is therefore the exclusive rep-resentative of all the employees involved within themeaning of Section 9(a) of the Act.On the afternoon of March 5, 1980, Frank Zemina hada celebration in his office with champagne.D. Employer-Employee Contacts Concerning theUnionEugene Serafin was aware that Williams, Whittaker,and Blakeslee were in favor of the Union.1. Henry WilliamsAbout a week after Blakeslee, Whittaker, and Williamshad gone to the union hall, Paul Zemina walked up toWilliams and asked whether his father, Frank Zemina,had done anything to Williams. Paul Zemina also askedWilliams "aren't you happy with the job and the moneyyou are making here." Williams laughed and PaulZemina turned away.About a week and a half before the election ConnieGodshall approached Williams in the warehouse. God-shall told him that, if he would give her a statement inwriting that he would work against the Union, shewould pay off his outstanding debt at Indian Head.'At that time Williams' wages were being attached by a court order.14 INDIAN HEAD LUBRICANTSWhen Williams stated that Godshall could not do thiswithout Frank Zemina's authorization, she replied thatZemina would authorize it and that she would make outher personal check for this amount.Williams had a second cnnversation with Miss God-shall later the same day at Poppeys Restaurant in NorthBranford. Godshall came in as Williams was about toleave; she sat down at his table, ordered a cup of coffee,and held up a personal check made out to Williams inexcess of $600 postdated to March 6, 1980. She stated"see I can do it" and "think it over." Williams thereuponleft the restaurant.The following morning Godshall approached Williamsin the warehouse asking him whether he had given anythought to the offer. Williams replied that he had not.Godshall thereupon stated that he should give it somethought or working conditions would become tighterwith respect to such matters as reporting time, etc. God-shall in that conversation also told Williams that, if hewould vote against the Union, he would have a job forlife at Indian Head.When the free coffee disappeared in the first or secondweek of January 1980, Williams asked Paul Zemina if thelatter's mother would pick up more coffee. Paul Zeminareplied that and a lot of other favors would stop.About a week before the representation election ofMarch 5, 1980, Ottie Zemina showed two men in busi-ness suits around the warehouse. Mrs. Zemina subse-quently returned and approached Williams stating thatthe two men she had shown around had made a substan-tial offer to purchase the business and to retain FrankZemina to run it. She said to Williams "wouldn't thatshake up a few people."On March 5, 1980, after the Union had lost the elec-tion, Mrs. Zemina walked from the front office rippeddown the NLRB notice signs, walked to within 3-1/2 to4 feet of Williams and tore up the signs. According toWilliams "she had a little grin on her face."Williams' last day at Indian Head was March 21, 1980.At 3:45 p.m. Frank Zemina told Williams that he wouldbe let go since work was slow. Williams asked Zeminawhy he did not let Cary Darden go since the latter hadless seniority. Zemina replied that Darden had beenhired as a truckdriver and Williams had not. Williamsasked if he would be recalled if work were to pick upand Zemina replied this was doubtful. Williams had beengiven no indication prior to March 21 that he would belaid off.2. Cary Darden IIIIn late January or early February 1980, Frank Zeninagave Cary Darden a ride to work. On the way Zeminaasked Darden if any one was bending his ear about theUnion. Darden replied that he did not know whatZemina was talking about. Zemina then interjected "youknow what I'm talking about." Darden replied no onewas bending his ear and he would do what he wanted todo.At the end of January 1980, Ottie Zemina, the secre-tary of Indian Head, gave Darden a ride to BranfordGreen. On the way she asked Darden did he know any-thing about the Union coming in. Darden at that time re-plied that he knew nothing.In another conversation with Ottie Zemina, some 3weeks before the election, Mrs. Zemina told Darden thathe knew something was going on with respect to theUnion coming in. She then asked Darden how he wouldvote in that election. He replied that he did not know.Mrs. Zemina in that conversation stated that if the Unioncame in Frank Zemina would close the shop and every-body would be out of work.Darden had a conversation with Connie Godshallabout 3 weeks to a month before the election. On hisreturn to Respondent's place of business with his truck,Godshall told Darden that she had been waiting for himand would give him a ride to his girlfriend's house inNew Haven. On the way Godshall asked Darden aboutthe Union telling Darden "if the Union comes in howFrank was going to close the place up. If the backcloses, the front's going to close up, and that there's noway the Union should come in here." When askedwhether he knew anything about the Union coming in,Darden responded affirmatively and in response to God-shall's further question replied that he did not know howhe would vote in the election.About 2 weeks before the election, Darden had an-other conversation with Godshall. Frank Zemina hadpreviously come up to Darden stating he could not talkto the employee, because if he did it would be tamperingwith the Union's organizing effort, but that Connie God-shall would talk to Darden later that day. The same dayConnie Godshall came to see Darden in the warehouse.They went upstairs to the filter room and Godshall againasked Darden how he would vote. Darden replied:I told her if I got two dollars raise and fifteen hun-dred dollars cash, than I would vote that the Uniondon't come in.Godshall stated that she would take it up with FrankZemina and let Darden know.A week before the election, Darden had another con-versation with Connie Godshall. Darden had been out onthe truck returning to Indian Head's premises about 5o'clock. Godshall came in and said she would takeDarden home. She did not take Darden home, however.Rather, they went to a club, to give other employees theimpression that Darden and Godshall had gone home.They, in fact, intended to return to Respondent's placeof business after everyone had left. In the club Godshalland Darden ordered drinks and she told him that FrankZemina had agreed to the $1,500 and the $2 raise. Aftera couple of hours, they returned to Frank Zemina'soffice at Indian Head. At this meeting, Frank Zeminaand Darden agreed upon the $1,500 and the $2 raise. The$1,500 was to permit Darden to purchase a car to go towork. In the course of this conversation, Frank Zeminastated that the shop would have to close if the Unioncame in, since he had no money to pay the Union.During this conversation, Zemina also stated that hewould fire Henry Williams, Robert Blakeslee, and Rich-ard Whittaker for trying to get the Union into the shop.15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDarden in the course of this meeting informed FrankZemina that he had been convicted and inprisoned forarmed robbery. He made the disclosure because hewanted to stay with Indian Head and wanted to rehabili-tate himself.2Darden, on the morning of March 5, 1980, voted inthe election and then went out on the truck. At 12, hereturned to the office and went to see Frank Zeminaabout the money. Darden described these events as fol-lows:·..And, at first he didn't want to pay the money.I told him that I did what I was supposed to do andnow it's your turn. He wanted me to wait a coupleof weeks before he wanted to give me the money.Q. What money?A. The fifteen hundred dollars.8 $ * **So then we went into the accounting office andeventually they made up this check for fifteen hun-dred dollars. Ottie took me to the bank down thestreet and I cashed the check. And, then she tookme to the Branford Green and dropped me off.And, then from there I went to the car place andbought my car.Frank Zemina also gave Darden a bottle of cham-pagne congratulating Darden on the failure of the Unionorganizing effort "because of what I [Darden] did."Frank Zemina stated he did not want Darden to bringthe car to work because he felt the other employeeswould infer that he had been paid off with a car. SoDarden parked in the shopping center.Darden had asked Frank Zemina for a loan on two ad-ditional occasions prior to the March 5, 1980, election.One occasion was in December 1979, the other Januaryor early February 1980. On both occasions Zemina re-fused. 3On May 6, 1980, Darden signed a demand note, Gen-eral Counsel's Exhibit 7, stating as follows:232 Branford Road, Route 139North Branford, Conn. 06471May 6, 1980ON DEMANDI, CARY DARDEN, THIRD, PROMISE TOPAY TO THE ORDER OF INDIAN HEAD LU-BRICANTS, INC. TWO THOUSAND TWENTYFIVE DOLLARS ($2,025.00).Cary Darden, Third' Despite this disclosure to Zemina, Darden in his testimony main-tained that the purpose of the meeting was to ask for the S1,500 and the$2 raise for the Union not coming in. Since he received both shortlythereafter, this explanation is found credible.'Zemina explained these prior refusals on the ground that Darden hada ride to work in December 1979 and that, when Darden again ap-proached him after losing his ride in late January or early February, theNLRB proceeding was pending and this precluded him from showing fa-voritism by giving any employee money.LIST OF ADVANCES3/5/80 Check No. 164563/19/80 Check No. 165443/24/80 Check No. 165503/28/80 Check No. 165613/11/80 Paid on Account3/18/80 Paid on Account4/4/80 Check No. 165825/1/80 Check No. 166585/5/80 Check No. 16689Total amount due on demand1500.0050.00100.00100.00-50.00-25.0050.00100.00200.002025.00Darden, when he signed General Counsel's Exhibit 7,was told by Frank Zemina that it was necessary to putthis document in the file to show there were no illegalgoings on, and that Darden was to say that it representeda loan.4According to the demand note he signed, Darden paid$50 on account on March 11, 1980, and $25 on accounton March 18, 1980. There is no evidence in the recordthat he made any additional payments.On March 12, 1980, Darden received the $2 pay raisehe had requested.On March 12, 1980, Darden was injured in an on-the-job accident and has not returned to work since thattime. Since his injury Darden came back to Indian Headsix or seven times to ask for additional money and thathe be returned to work. Zemina acknowledged advanc-ing additional sums to Darden in the period March 12-May 6, 1980, over and above the $1,500 handed over onMarch 5.Darden was under the care of a Dr. Massey for theaccident of March 12, 1980, and was discharged by himon April 25, 1980. Respondent asserts that Darden wasnot reinstated because he failed to provide Indian Headwith a release from the physician. Darden's testimonythat he advised Zemina of his discharge from treatmentat approximately the time it occurred toward the end ofApril is credited. This is confirmed by the medical reportdated June 20, 1980, in the record as General Counsel'sExhibit 8 which states Darden had been released onApril 25, 1980.5Zemina told Darden that he could not come back towork but rather that he should try to stay on disability aslong as possible, because Hank Williams was taking Re-spondent to the National Labor Relations Board.In May 1980, Darden approached Frank Zemina stat-ing that he needed $125 to pay for car insurance. Despiteconsiderable reluctance, Zemina made such a personal' During the course of the hearing Darden was shown a copy of ahandwritten note Resp. Exh. 5 stating as follows:3/5/80 $1,500deduct $50 week until paid.Darden testified that he recognized his signature on the copy but had norecollection of signing such a document. Darden further testified that theonly note he recalled signing was G.C. Exh. 7. Since the ruling on Reap.Exh. 5 was deferred pending authentication of the document and suchauthentication was not completed, no findings are made on the basis ofthis document or the testimony related thereto.' The slip which Darden states he showed to Zemina to document hisrelease was not produced by the General Counsel and is not in therecord.16 INDIAN HEAD LUBRICANTSloan to Darden. In connection with that loan, Zeminaasked Darden to do some work on his boat. Dardenagreed to do the work and Zemina furnished the neces-sary materials such as paint, brushes, etc., to do the job.Darden in fact did not work on the boat and failed toreturn the materials furnished to him. Zemina did not askwhether Darden had a medical release to perform thework on the boat. Frank Zemina's admission that hefailed to ask for Darden's medical release on this occa-sion compels the finding that it was not the failure toproduce documentation of a physician's release that mo-tivated Respondent's refusal to reinstate Darden.3. Robert BlakesleeIn the second or third week of February 1980, afterthe union representative had visited Indian Head, EugeneSerafin told Robert Blakeslee to watch himself, becauseIndian Head's management was looking for mistakes.On February 14, 1980, Robert Blakeslee was calledinto Frank Zemina's office and reprimanded on theground that he had erroneously put transmission fluidinto an oiltank. Blakeslee received a formal writtenwarning concerning his incident, as well as one concern-ing his failure to pick up a check from a customer for adelivery he had made. Indian Head had issued no writtenformal warnings to its employees prior to the one givento Blakeslee in February 1980. Additional written warn-ings were issued to Blakeslee the following April.4. The postelection meetingAt approximately 5 p.m. on March 5, 1980, FrankZemina instructed the employees to report for a meeting.Present were Frank Zemina, Robert Blakeslee, RichardWhittaker, Eugene Serafin, Cary Darden, Paul Zemina,and John Calcagni. Richard Whittaker on that occasionasked Frank Zemina if he had any animosity to the em-ployees. Zemina refused to answer but told Whittakerthat he knew that Whittaker had instigated the unionproceeding and that he knew who had voted for andagainst the Union.6Zemina in his testimony admittedtelling the employees on this occasion that apparentlytheir reason for wanting the election was their feelingthat working conditions were not satisfactory. Zeminaalso testified that he told the employees at this meeting"As far as I'm concerned it's over and done with. If youwant to work for me, you can work for me. But, if youdon't want to work for me, I have no strings or no ropesaround anybody. I said, 'There's the door."'E. Changes in Working Conditions1. TimeclockApproximately a week after the election Respondentput in a timeclock. Prior thereto the employees had filledout their own timecards.' Zemina denied that he said that he knew who voted for the Unionand who did not stating that he could presume who voted which waybut he had no firm knowledge. Zemina admitted that he had told a Boardagent prior to the hearing that he knew how the participants voted. Bla-keslee confirmed the testimony of Whittaker stating that Zemina said hewanted no hard feelings, that he knew who voted for the Union and whodid not, and that Whittaker had started the Union.2. Written rules of conductPrior to March 1980, there were no written rules ofconduct for employees of Indian Head. The work rulesset forth in General Counsel's Exhibit 6 were given toRespondent's employees approximately a month after theelection.3. Coffee privilegesRespondent stopped the free coffee the first or secondweek of January 1980, after Williams, Whittaker, andBlakeslee had signed the union authorization cards. Thecoffee reappeared shortly after Williams had been laidoff.DiscussionThe complaint herein charged multiple violations ofthe National Labor Relations Act in connection with theattempt to unionize the warehousemen and truckdriversof Respondent, Indian Head Lubricants, Inc. The follow-ing violations of Section 8(aX)(1) of the Act are alleged:interrogation of employees concerning their union sym-pathies, creating the impression that employees wereunder surveillance, threats of plant closure, and other un-specified threats of reprisal and offers of financial bene-fits to employees if they would reject the Union as a bar-gaining agent. Discriminatory actions alleged as viola-tions of Section 8(a)(3) and (1) are the discharge ofHenry Williams, the failure to reinstate Cary Darden III,withdrawal of coffee privileges, institution of a time-clock, and a formal disciplinary procedure, as well asproviding financial benefits to employees to dissuadethem from joining the Union.A. Respondent's Responsibilityfor the Statements andActions of Eugene Serafin, Connie Godshall, OttieZemina, and Paul ZeminaAt the outset, it may be noted that Respondent urgesthat Eugene Serafin, Paul Zemina, Ottie Zemina, andConnie Godshall are not supervisors within the meaningof the Act, and therefore Indian Head cannot be held re-sponsible for the acts and statements of these individuals.Turning first to Eugene Serafin, the record shows thatdrivers reported to him, that on occasion he scheduleddeliveries, that at times he regulated hours of work, andthat Respondent's chief operating officer relied on him tokeep employees busy. A supervisor within the meaningof Section 2(11) of the Act need not necessarily have au-thority to hire, transfer, suspend, or discipline other em-ployees. It is sufficient if the individual in question re-sponsibly directs the activities of other employees. Nor isit necessary that such power be exercised for any definiteperiod or percentage of time. It is the existence of thepower which determines whether the criteria of Section2(11) have been met. Serafin's duties evidently requirehim to use independent judgment in supervising otheremployees and thus are within the Act's term "responsi-bly to direct." See Ohio Power Co. v. N.L.R.B., 176 F.2d385 (6th Cir. 1949), cert. denied 338 U.S. 899. Serafin'sacts and statements may be imputed to Respondent.17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the case of Ottie Zemina, the record is clear thatshe was secretary of Respondent and that she and herhusband were the only corporate officials of IndianHead. As such, her statements and acts may be imputedto Respondent. Under the circumstances, it is irrelevantthat she may not have been on Respondent's payroll inthe relevant period. There is no suggestion that hertenure as secretary of Indian Head was broken. In anyevent, the record shows that she spent a substantialamount of time working in the office during the criticalperiod, and that she knew most of the approximately 20people on Indian Head's payroll. Under the circum-stances, the employees must have perceived her ashaving authority to act and speak for the corporation.See William O. Hays d/b/a Superior Casting Co., 230NLRB 1179, 1184 (1977).Connie Godshall, Indian Head's bookkeeper, althoughnot a supervisor, acted as Frank Zemina's agent in deal-ing with Henry Williams and Cary Darden III. In thisconnection, Darden's testimony that Frank Zemina toldhim that he could not speak to Darden, but that God-shall would do so is credited. Her activities in offeringpayoffs to Williams and Darden in return for antiunionvotes were clearly ratified by Frank Zemina. Respond-ent's president ratified these actions when in his office heagreed to give Darden the $1,500 payment previouslydiscussed by Godshall and Darden. It is clear that, in hercontacts with Darden and Williams, she acted as Re-spondent's agent, reflecting Respondent's views. Herstatements may be imputed to Indian Head. See Commu-nity Cash Stores, 238 NLRB 265 (1978), Teledyne DentalProducts Corp., 210 NLRB 435 (1974).Paul Zemina, as the son of the only two corporate of-ficers of a small closely held family corporation, has in-terests more clearly identified with management thanwith the other employees. Caravelle Wood Products, Inc.,200 NLRB 855, 856 (1972); Parisoff Drive-In Market, Inc.,201 NLRB 813 (1973). In addition, the filial relationshipof Paul Zemina to the only two corporate officials andthe sole stockholder of Indian Head (Frank Zemina) waslikely to lead employees to believe that he was speakingfor his father and the corporation. This is coupled withthe fact that the statements he made reflected the antiun-ion sentiments of his parents. Under the circumstances, itis found that Paul Zemina was the agent of Respondentin making the statements in question. Indian Head maybe held responsible for his actions.B. Respondent's Offer and Payment of FinancialAdvancements to Subvert the Representation Electionand Related Credibility QuestionsThe record is replete with conflicts in the testimony.General Counsel asserts that the allegations relating tooffers of financial benefit are the "touchstone" of theGovernment's case. Accordingly, the evaluation of therecord to resolve the conflicting testimony will begin atthis point. Henry Williams and Cary Darden assert, andFrank Zemina, Indian Head's president, and ConnieGodshall, Respondent's bookkeeper, deny that Williamsand Darden were offered financial inducements to per-suade them to reject the Union. The testimony of Wil-liams and Darden is more persuasive. While the partiesdisagree as to the motivation, one point is not in dispute.Frank Zemina gave Darden $1,500 on March 5, 1980, afew hours after the Union lost the election.A crucial point in evaluating the denials of Zeminaand Godshall that a payoff had been discussed withDarden and that a payoff for Darden's vote was themotive of the $1,500 payment is the fact admitted byFrank Zemina that on two occasions preceding the elec-tion he had refused to give Darden a loan at the latter'srequest. The inference is inescapable; the payment imme-diately following the election after two refusals priorthereto was a payoff for Darden's vote which was cru-cial to the outcome.Zemina explained that he refused Darden's request formoney in December 1979, because at that time Dardenhad a ride to work and did not need a car. Zemina ex-plained the second refusal for money in January or Feb-ruary 1980, when Darden had lost his ride and did needa car, on the ground that he was afraid that this wouldbe construed as showing favoritism at a time when theunion organizing effort was pending. These explanationsare unpersuasive and insufficient to overcome the infer-ence compelled by the timing of the paynent. It is signifi-cant that Zemina at another point in his testimony ad-mitted that on March 5 he had tried to put off payingDarden on the ground "[t]hat now wasn't a good time,but he was rather insistent. Said that he had the carpicked out." This admission compels the inference thatZemina was afraid that the March 5 payment would beconstrued as showing favoritism, but he overcame his re-luctance at Darden's insistence, because he and Godshallhad in fact previously offered to pay off Darden for hisvote and he now had to make good on that offer.Respondent argues that the $1,500 payment to Dardenrepresented a loan and was carried as such on its books.It makes little difference whether the $1,500 payment inquestion was carried as a loan on Indian Head's books.Respondent in its brief describes Darden as "an employ-ee with perpetual money problems and inability tomanage his money" (Resp. br., p. 20). Zemina on thebasis of his experience could hardly have had a realisticexpectation of getting regular repayments. 7 This fact alsocompels the finding that the money in question was apayoff to Darden for his vote. However the transactionmay be technically described, it was clearly a financialinducement within the allegations of the complaint.Zemina's explanation that he gave Darden a loan tokeep Darden because he needed him as a minority em-ployee to satisfy the requirements of a small businessloan is unconvincing. He knew Darden as an employeewith perpetual money problems and a 4-year prisonrecord for armed robbery. Zemina's testimony to thecontrary notwithstanding, there is no probative evidencein this record that minority truckdrivers without Dar-den's handicaps were not available.The foregoing circumstances compel the finding thatthe $1,500 was a payoff for Darden's vote. Accordingly,Darden's testimony concerning his contacts with Frank' While the record shows that Whittaker had received a loan from Re-spondent, there is no indication that he was irresponsible in financial mat-ters as was Darden.18 INDIAN HEAD LUBRICANTSZemina and Connie Godshall is found credible. Zemina'sand Godshall's version of their contacts with Dardenwhere they conflict with the latter's testimony is reject-ed.Connie Godshall also contradicted the testimony ofHenry Williams that she offered him money to take astand against the Union. Her version is that she offeredhim a loan, when it was the birthday of his daughter,knowing that Williams was short of money. Williams'testimony that Godshall offered to pay his outstandingdebt in return for his written agreement to work againstthe Union, and that at another point she held out herpersonal check to him post dated to March 6, stating"see I can do it," is more credible.8Williams' testimonyconcerning the attempt to pay him off is corroborated bythe actual payoff of Darden. Conversely, the payoff ofDarden, which Godshall also denied, discredits her testi-mony on her contacts with Williams.The finding that Godshall's and Frank Zemina's denialwith respect to the offer and grant of financial induce-ments to Darden and Williams is not credible, detractsfrom their credibility when testifying on other issues.C. Credibility of Ottie Zemina, Paul Zemina, andEugene SerafinThe testimony of Henry Williams and Cary DardenIII concerning their conversations and contacts withOttie Zemina, Respondent's secretary, are unrebutted.Mrs. Zemina, the only person in a position to contradictthis testimony, did not appear in this proceeding. Thiscompels the inference that the testimony of Darden andWilliams on these issues is true. Respondent argues thatMrs. Zemina's failure to testify is accounted for by her illhealth. Mr. Zemina's testimony, however, is insufficientto establish her inability to testify on medical grounds.At a minimum, prerequisite to a convincing demonstra-tion of Mrs. Zemina's inability to appear in this proceed-ing for reasons of health would be the affidavit or testi-mony of a physician.Paul Zemina denies the statements attributed to him byHenry Williams; namely, asking Williams, "aren't youhappy with the job and the money you are makinghere," and telling Williams after the disappearance of thecoffee, "that and a lot of other favors around here aregoing to come to a stop." The statements attributed toPaul Zemina are consistent with the unrebutted antiunionstatements and actions of his mother, also Indian Head'ssecretary, e.g., tearing up the NLRB notice signs in frontof Williams after the election with a smile on her face,and telling Darden that if the Union came in FrankZemina would close up shop and everybody would beout of work. Paul Zemina's statements made to Williams,moreover, are consistent with his father's hostility to theUnion reflected by the payoff to Darden to cast an an-tiunion vote. Under the circumstances, Williams' testimo-ny is more convincing than Paul Zemina's denials.Insofar as Eugene Serafin is concerned the primaryconflict in the testimony appears to be his denial that hetold Robert Blakeslee to watch himself because manage-' Godshall's statement "see I can do it" implied she had the authorityof Frank Zemina to make the payment.ment would be watching him for mistakes. The testimo-ny of Blakeslee on this point is credited; it is objectivelydocumented by the formal disciplinary warnings issuedto Blakeslee during the pendency of and after the unionorganizing effort. Significantly, Frank Zemina concededthat such written warnings had not been issued prior toFebruary 1980.D. The Layoff of Henry Williams and the Failure ToReinstate Cary Darden IIIThe parties disagree on the reason for the lay off ofHenry Williams. General Counsel argues that Williamswas laid off because of and in reprisal for his union activ-ities. Respondent argues that Williams was laid off solelybecause of economic factors; i.e., a slowdown in IndianHead's business. The resolution of this issue is governedby the Board's decision in Wright Line, a Division ofWright Line, Inc, 251 NLRB 1083 (1980), which refor-mulated the rule for determining causality in so-calleddual-motive cases when the record indicates that both le-gitimate business reasons and the desire to retaliate forprotested activities may have motivated the actionscharged unlawful. Under Wright Line, supra, the test tobe applied in 8(a)(3) cases turning on employer motiva-tion is as follows. First, the General Counsel has theburden of making a prima facie showing that the protect-ed activity was a motivating factor in the employer's de-cision. The burden then shifts to the employer to demon-strate that the same action would have taken place evenin the absence of the protected conduct.The record is replete with proof of Respondent's hos-tility to the organizing effort. Most significant is the at-tempted payoff of Williams to secure his vote against theUnion and the successful effort to obtain Darden's an-tiunion vote by the financial inducement actually madeto him. The record further demonstrates that FrankZemina knew, or at a minimum, had sufficient knowl-edge to make an assumption as to who voted for andagainst the Union. Significantly, Mr. Zemina told aBoard agent prior to the hearing that he knew who hadvoted for the Union. This admission, which is creditedherein, is corroborated by the fact that he arranged forDarden to cast the deciding vote in a tied election. Thefailed attempt to secure Williams' vote for a $600 pay-ment also indicates that Zemina was aware of Williams'exercise of protected activities. Finally, Zemina, whilediscussing Darden's request for the $1,500 prior to theelection, threatened to fire Williams, Whittaker and Bla-keslee for their union activities. Williams was subsequent-ly laid off on March 21, 1980, some 16 days after theelection. The record as a whole compels the inferencethat Williams was laid off because of his support of theUnion. General Counsel accordingly has sustained hisburden of proving a prima facie case under the rule ofWright Line, Inc.Respondent, while denying that Williams' protectedactivities were a factor in his layoff, also argues that hewould have been terminated even absent the exercise ofsuch activities because of Indian Head's decline of busi-ness beginning in December 1979, and continuingthrough June 1980 (Resp. Br., pp. 6-8). The record19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshows that there had been a slowdown in Indian Head'sbusiness in the period indicated. There are, however, anumber of other factors to be considered in connectionwith Respondent's argument that Williams was laid offsolely for economic reasons.Williams received a 25-cent-an-hour raise on his basesalary of $5 an hour in January 1980, when Respondent'sbusiness slowdown was well underway. Darden receiveda $2 raise on March 12, 1980, some 9 days before Wil-liams was laid off. In addition, Frank Zemina gaveDarden the $1,500 on March 5, in the middle of theslowdown. Respondent, as already noted, could havehad no realistic expectation of regular repayment in viewof its knowledge of Darden's inability to handle money.This amount, moreover, exceeded by a considerablemargin Williams' monthly take-home pay.9Under thecircumstances, Indian Head's argument that Williamswas laid off for economic reasons is not convincing.'0Respondent has not sustained its burden under WrightLine, of demonstrating that the layoff would have takenplace even in the absence of the protected conduct.Williams' layoff, accordingly, violated Section 8(a)(3)and (1) of the Act and he is entitled to reinstatement.General Counsel urges that Respondent refused to re-instate Cary Darden III subsequent to his release from aphysician's care on April 25, 1980, for a job-relatedinjury incurred on March 12, because such reinstatementwould conflict with Respondent's asserted defense to thedischarge of Williams (G.C. br. p. 32).Darden's testimony that Respondent's chief operatingofficer refused to reinstate him to his job because of theBoard proceeding instigated by Williams is credible. It isconsistent with the payoff previously made to Dardenwhich Zemina obviously had a motive to conceal. Rein-statement at that Point of Darden, who was junior toWilliams, would undercut the economic justification forthe latter's layoff and expose the discriminatory nature ofthe action. The additional advances to Darden after theMarch 5 election and subsequent to his injury are furthercircumstantial evidence of Zemina's desire to conceal the$1,500 payment from the other employees and the dis-criminatory nature of Williams' layoff.The General Counsel does not argue, and he cannot,that the failure to reinstate Darden is a discriminatoryaction aimed against Darden for engaging in protectedactivity under the Act. Rather, the failure to reinstateDarden was designed to perpetuate the discriminationagainst Williams for the latter's exercise of protected ac-tivity. That violation will be cured by a provision in the' The record shows that after January 1980 Williams received S5.25 anhour. Assuming that Williams worked four 40-hour weeks a month, hismonthly compensation would be approximately S840.'0 General Counsel argues that the hiring of Ernest Nunziato probablyin June or July 1980 as warehouse manager also demonstrates that IndianHead's lost business had nothing to do with Williams' layoff. Zemina wasunable to recall the date that Nunziato was hired. According to Zemina,business was slow in the period December 1979 through May 1980. Gen-eral Counsel's argument is rejected because of the uncertainty as to thehiring date of Nunziato. Moreover, as warehouse manager, Nunziato'sduties were significantly different from those formerly performed by Wil-liams. While the hiring of a supervisor at a higher salary so soon afterWilliams' layoff on the grounds of economic necessity may raise suspi-cion, the inferences to be drawn therefrom under the circumstances areat best conjectural and no findings are made thereon.order requiring that Williams be reinstated. As alreadynoted, Darden did not engage in activity protected bythe Act. Rather, he conspired with Respondent to sub-vert the representation election of March 5. In short, to aconsiderable degree, Darden himself is responsible forthe train of events leading to Respondent's failure to re-instate. Under the circumstances, Darden is not entitledto a remedial order restoring him to his job. "E. The Violations of Section 8(a)(1)1. InterrogationThe record shows that Paul Zemina asked Henry Wil-liams, while the union organizing effort was pending,whether his father, Frank Zemina, had ever done any-thing to hurt Williams and whether Williams was un-happy with the money he was making at Indian Head. Inthe context of the then pending union organizing effortand other evidence of Respondent's animus to the Union,this questioning by Paul Zemina constituted coercive in-terrogation of Williams concerning his union sympathies.In the case of Cary Darden III, he was asked byFrank Zemina whether anyone was bending his earabout the Union. Furthermore, Ottie Zemina as well asConnie Godshall asked him how he would vote in theforthcoming representation election. This too constitutedinterrogation of an employee concerning his union sym-pathies.Interrogation of employees by their employer concern-ing their views about unions interferes with their Section7 rights. An employee is entitled to keep those viewsfrom the employer so that he may exercise a full and freechoice in this area. The foregoing interrogations of Wil-liams and Darden violated Section 8(a)(1) of the Act.2. Creating the impression of surveillanceEugene Serafin, who responsibly directed Robert Bla-keslee, told the latter during the pendency of the unionorganizing effort to watch himself because managementwas watching for mistakes.Frank Zemina, at a postelection meeting of employees,stated that he knew who had voted for the Union andwho had not. While Zemina denies making this state-ment, the testimony of Richard Whittaker and RobertBlakeslee that it was made is accepted. Their testimonyis corroborated by Zemina's admission that he had told aBoard agent prior to the hearing in this proceeding thathe knew how the participants voted in the election.Statements such as that employees are being watchedfor mistakes during a union organizing effort and state-ments to the effect that the employer knows how indi-viduals voted in the representation election create theimpression that the employees' union activities are orhave been under surveillance. Such activity violates Sec-" Darden admitted to having a drinking problem in the period 1978 toMarch 1980, and that he had been hospitalized for alcoholism in April1980. Since Darden is not entitled to reinstatement, there is no need toresolve the question of whether the employer is entitled to medical docu-mentation of his cure. In any event, it would appear that the public isentitled to such assurance before he is put back on the road in his capac-ity as truckdriver.20 INDIAN HEAD LUBRICANTStion 8(aXl) of the Act since it tends to restrain and inter-fere with employees in the exercise of rights guaranteedunder the Act. Ste-Mel Signs, Inc., 246 NLRB 1110(1979); W. H. Scott d/b/a Scott's Wood Products, 242NLRB 1193 (1979).3. ThreatsThe record shows that Ottie Zemina showed two menaround Indian Head's premises, subsequently returned,and made it a point to tell Williams that the two men inquestion had made a substantial offer to purchase thebusiness and to retain Frank Zemina to run it. She statedfurther "wouldn't that shake a few people up."1'2Ottie Zemina some 3 weeks before the election toldDarden that if the Union came in Frank Zemina wouldclose the shop and everybody would be out of work.This incident further compels the inference that Mrs. Ze-mina's reference to Williams concerning the possible saleof the business was also intended to convey a threat tothe employees' livelihood if they persisted in their unionactivities.Connie Godshall told Darden some 3 weeks before theelection that Frank Zemina would close the shop up ifthe Union came in. Her action in this respect is consist-ent with the statement of the two corporate officialsOttie and Frank Zemina.Frank Zemina at the postelection meeting, accordingto his own testimony, stated essentially as follows: Theelection was over, and apparently the employees' reasonfor wanting it was dissatisfaction with working condi-tions. He stated further that the employees could workfor him if they wanted to, but that if they did not wishto work under existing conditions "There's the door." Inthis context, Zemina's remarks concerning employee dis-satisfaction must be construed as equating union activityprotected by the Act with employee disloyalty and dis-satisfaction. The phrase "There's the door" in the lightof all the circumstances must be construed as an impliedthreat of firing in case of continued union activity. SeeBell Burglar Alarms, Inc., 245 NLRB 990 (1979).Connie Godshall approximately a week and a halfbefore the election threatened Williams with more oner-ous working conditions with respect to such matters asreporting time if he did not agree to work against theUnion in return for the S600 she had previously offered.Paul Zemina in response to Williams' inquiring aboutthe absence of coffee previously made available by theemployer also threatened more onerous working condi-tions when he stated that this and a lot of other favorswould stop.The legality of the employer's conduct, when threatsare in issue, does not turn on whether the employee feelsthreatened. Nor is the question whether the conductunder consideration was intended to and did in fact inter-fere with and coerce employees in the exercise of theirrights under the Act. Rather the issue is whether theconduct has the tendency to interfere with the free exer-" After the election, Ottie Zemina came to within 3-4 feet of Williamstearing up the NLRB notice signs with a grin on her face. This display ofanimus makes it clear that Mrs. Zemina's prior remarks to Williams wereintended as a threat of selling the business because of the then currentorganizing effort.cise of employees rights. Bell Burglar Alarms supra. Thatstandard has been met in this proceeding. The threatsdemonstrated by this record violate Section 8(aXl) of theAct.4. Promise of benefitsThe record is clear that both Williams and Dardenwere offered financial inducements to vote against theUnion. The details concerning those transactions havebeen set forth above and need not be repeated here. Inaddition, Williams was promised a job for life by Re-spondent's agent, Connie Godshall, if he would voteagainst the Union.The promises of benefits were intended to stifle the or-ganizing campaign. As such, they constituted an unlaw-ful interference with employee rights. Respondent's prac-tices in this respect, accordingly, violated Section 8(aX)(l)of the Act.F. The Violations of Section 8(a)(3) and (1)Respondent's violation of Section 8(aX3) and (1) bythe lay off of Williams and the grant of financial benefitsto Darden has already been described. Those detailsneed not be repeated at this point.I. Withdrawal of coffee privilegesRespondent argues that the withdrawal of free coffeein the first or second week of January, after Williams,Whittaker, and Blakeslee had contacted the Union, wasunrelated to the ongoing organizational effort. Rather,Indian Head urges that this privilege was no longermade available because someone had thrown a quantityof the coffee out. The argument is rejected. Paul Ze-mina's statement that this and a lot of other favors wouldstop, when asked about the coffee's disappearance, com-pels the inference that Respondent took this step in re-taliation for its employees' organization campaign. Thisinference is further supported by other displays of hostil-ity to the Union on the part of the employer demonstrat-ed by the record.2. Institution of the timeclock and formaldisciplinary proceduresThe institution of the timeclock approximately a weekafter the election constituted a more rigorous time re-porting procedure than had been in effect prior to theorganizing effort. Respondent's argument that the clockhad been ordered before the union campaign and there-fore cannot be considered a reprisal thereto has beenconsidered and rejected. Respondent's agent, ConnieGodshall, as already noted, threatened Williams withtighter working conditions including reporting times.Paul Zemina had threatened a lot of favors would stop.Under the circumstances, it is immaterial at what pointthe timeclock had been ordered. It is clear that in thatcontext its institution was in retaliation to the organizingeffort and would be perceived as such by Respondent'semployees.The institution of a formal written warning procedurefor infractions in the case of Robert Blakeslee, when this21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad not been the practice prior to the organizing cam-paign, is also a discriminatory change in working condi-tions contravening employee rights under Section 7 ofthe Act. Serafin's warning to Blakeslee that IndianHead's management was watching for mistakes compelsthat inference. This action accordingly violated Section8(aX3) and (1).G. The Timeliness of the Allegations in the AmendedComplaintSection 10(b) of the Act provides that no complaintshall issue based on any unfair labor practice occurringmore than 6 months prior to the filing of the charge withthe Board. This section further provides that any com-plaint may be amended at any time prior to the issuanceof an order based thereon.Henry Williams' amended charge filed on September30, 1980, added allegations that Respondent had mademonetary payments to employees to discourage themfrom engaging in union activities and that Indian Headrefused to reinstate Cary Darden because of union activi-ties. The payoff to Darden taking place on March 5,1980, occurred more than 6 months prior to the filing ofthe amended charge. The question remains whether infact there was a need to file an amended charge in orderto properly bring the payoff and the failure to reinstateDarden within the scope of the complaint.A charge is not a formal pleading and its purpose isnot to give notice to a respondent of the exact nature ofthe charges against him. As the Fifth Circuit held:The charge rather, serves merely to set in motionthe investigatory machinery of the Board. It islargely for the benefit of the Board, not the re-spondent, so that it may intelligently determinewhether and to what extent an investigation is war-ranted. Consequently, the Board has considerableleeway to found a complaint on events other thanthose specifically set forth in the charge, the onlylimitation being that the Board may not get "socompletely outside ...the charge that it may besaid to be initiating the proceeding on its ownmotion. .. ." [Texas Industries, Inc. v. N.L.R.B.,336 F.2d 128, 132 (5th Cir. 1964).]The requirement of a charge by Section 10(b), more-over, does not preclude "the Board from dealing ade-quately with unfair labor practices which are related tothose alleged in the charge and which grow out of themwhile the proceeding is pending before the Board."N.L.R.B. v. Fant Milling Co., 360 U.S. 301, 307 (1959),citing National Licorice Co. v. N.L.R.B., 309 U.S. 350(1940). As the courts have stated, "To confine the Boardin its inquiry and in framing the complaint to the specificmatters alleged in the charge would reduce the statutorymachinery to a vehicle for the vindication of privaterights. This would be alien to the basic purpose of theAct. The Board was created not to adjudicate privatecontroversies but to advance the public interest in elimi-nating obstructions to interstate commerce." Id. at 307-308.Williams' original charge of April 1, 1980, alleged dis-crimination directed against him by a lay off because ofhis attempt to engage in protected activities; i.e., concert-ed action to organize the warehousemen and drivers ofIndian Head. The offer of the payoff for Darden's an-tiunion vote are interrelated with Williams' attempt toorganize the Respondent and to the latter's lay off forengaging in protected activity. Similarly, the refusal ofthe Respondent to reinstate Darden for the purpose ofconcealing the motive of Williams' lay off is interrelatedwith and grew out of the subject matter of the originalcharge. Under the circumstances, there was no need toamend the original charge and the complaint was proper-ly amended pursuant to the provisions of Section 10(b)of the Act.CONCLUSIONS OF LAWI. Indian Head Lubricants, Inc., is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Local 443, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3. By threatening employees with loss of benefits,plant closure, more onerous working conditions, and lossof employment, Respondent restrained, coerced, and in-terfered with employees in the enjoyment of their rightsunder Section 7 of the Act and thereby violated Section8(a)(l) of the Act.4. By interrogating employees concerning their unionmembership, sympathies, and desires, Respondent re-strained, coerced, and interfered with employees in theenjoyment of their rights under Section 7 of the Act andthereby violated Section 8(a)(1) of the Act.5. By creating the impression among its employees thattheir union activities were under surveillance, by promis-ing employees financial benefits, and by offering employ-ees financial benefits in order to dissuade them from sup-porting the Union, Respondent restrained, coerced, andinterfered with employees in the enjoyment of theirrights under Section 7 of the Act and thereby violatedSection 8(a)(l) of the Act.6. By discriminating against employee Henry Williamswith respect to conditions of employment and by layingoff Henry Williams thereby discouraging membership inthe Union, Respondent violated Section 8(a)(1) of theAct.7. By discriminating against its North Branford, Con-necticut employees with respect to conditions of employ-ment by withdrawing coffee privileges, instituting a timeclock system, instituting a new disciplinary program, andby paying employees money, thereby discouraging mem-bership in the Union, Respondent violated Section 8(a)(3)and (I) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(X1) and(3) of the Act, I shall recommend it be ordered to cease22 INDIAN HEAD LUBRICANTSand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It having been found that the Respondent laid offHenry Williams on March 21, 1980, in violation of Sec-tion 8(a)(3) and (1) of the Act, the recommended Orderwill provide that the Respondent shall offer him rein-statement to his job and make him whole for loss ofearnings or other benefits within the meaning and inaccord with the Board's decisions in F. W. WoolworthCompany, 90 NLRB 289 (1950), Isis Plumbing & HeatingCo., 138 NLRB 716 (1962), except as specifically modi-fied by the wording of such recommended Order.Upon the findings of fact, conclusions of law, and theentire record and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER 13The Respondent, Indian Head Lubricants, Inc., NorthBranford, Connecticut, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Threatening plant closures, loss of benefits, moreonerous working conditions, and loss of employment orthreatening to take any other discriminatory action todiscourage employee exercise of rights protected underthe National Labor Relations Act.(b) Coercively interrogating employees concerningunion matters or organizational activities.(c) Creating the impression of engaging in surveillanceof employees' union activities or engaging in the surveil-lance of employees' union activities.(d) Laying off or otherwise discriminating against anyemployee in regard to hire or tenure of employment orany other condition of employment because of his exer-cise of activities protected by the Act.(e) Offering financial or other benefits to employees inorder to dissuade them from supporting the Union.(f) Paying or granting financial benefits or other bene-fits to employees to dissuade them from supporting theUnion.(g) Discriminatorily changing the conditions of em-ployment by measures such as withdrawing coffee privi-leges; instituting a time clock and a formal disciplinaryprocedure to discourage membership in the Union.(h) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer employee Henry Williams immediate and fullreinstatement to his former job, or if that job no longerexists, to a substantially equivalent position without prej-udice to his seniority or other rights and privileges, andmake him whole for any loss of pay suffered by him as aresult of the discrimination practiced against him, in the13 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.manner described above in the section of this Decisionentitled "Remedy."(b) Rescind use of the timeclock and the formal disci-plinary procedure instituted to discourage employeemembership in the Union.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay due.(d) Post at its North Branford, Connecticut facility,copies of the attached notice marked, "Appendix." 4Copies of said notice, on forms provided by the RegionalDirector for Subregion 39, after being duly signed byRespondent's representative, shall be posted by Respond-ent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Subregion 39, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT threaten plant closures, loss ofbenefits, more onerous working conditions, loss ofemployment or threaten to take any other discrimi-natory action to discourage employee exercise ofrights protected under the National Labor RelationsAct.WE WILL NOT coercively interrogate employeesconcerning union matters or organizational activi-ties.WE WILL NOT engage in surveillance of employ-ees' Union activities or take action designed tocreate the impression that we are engaged in thesurveillance of our employees' Union activities.WE WILL NOT lay you off or otherwise take dis-criminatory action against you in regard to the hireor tenure of employment or any other conditions ofemployment because of your exercise of activitiesprotected by the National Labor Relations Act.23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT offer financial or other benefits toemployees in order to dissuade them from support-ing the Union.WE WILL NOT pay or grant financial benefits orother benefits to employees to dissuade them fromsupporting the Union.WE WILL NOT discriminatorily change the condi-tions of employment to discourage membership inthe Union.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them underSection 7 of the National Labor Relations Act.WE WILL offer Henry William immediate and fullreinstatement to his former job, or if that job nolonger exists, to a substantially equivalent positionwithout prejudice to his seniority or other rightsand privileges, and make him whole for any loss ofpay suffered by him as a result of the discriminationpracticed against him with interest.WE WILL rescind use of the timeclock and theformal disciplinary procedure instituted as reprisalfor union organizational activity.INDIAN HEAD LUBRICANTS, INC.24